Citation Nr: 0119648	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  01-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with neurasthenic neurosis, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from July 1965 to April 1968.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that the veteran's 
disability rating for service-connected PTSD would be 
continued at 30 percent.

In a letter dated July 2001, the veteran, through his 
representative, indicated that service connection was sought 
for diabetes mellitus due to exposure to herbicides and for 
arthritis of the leg on a direct basis or as secondary to 
service-connected residuals of a gunshot wound.  To date, 
there is no indication that the RO has adjudicated these 
claims.  In any event, these issues are not inextricably 
intertwined with the current appeal.  Therefore, those issues 
are referred to the RO for appropriate development and 
action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2. The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to his depressed mood and irritability; however, 
the veteran does not have circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The veteran filed his claim of service connection for PTSD in 
June 1997.  In July 1997, he submitted a statement concerning 
his combat stressors, indicating that he had been awarded the 
Combat Infantry Badge, the Purple Heart, and a Bronze Star.  

A VA psychiatric examination was performed in August 1997.  
The veteran reported four inpatient substance abuse 
rehabilitations at the University Drive VA Medical Center 
(VAMC), with the most recent being in April 1996.  He denied 
relapse, and indicated that he was in the outpatient program.  
He indicated that he had been prescribed psychotropic 
medications, and that he attended individual and group 
therapy.  He reported significant depression and indicated 
that he also had difficulty with attention span, isolation, 
and anger.  He stated that he had problems with sleep, and 
woke several times during the night.  On mental status 
examination, the veteran was alert and oriented times three.  
His speech was clear, coherent, and of normal pace.  His 
thoughts were logical.  His mood was depressed and anxious, 
and his affect was restricted.  There was no indication of 
suicidal or homicidal ideation.  Neither thought disorder nor 
cognitive dysfunction was detected.  His judgment was good 
and ability to abstract fair.  The diagnoses were PTSD, 
alcohol dependency by history (in sustained full remission), 
and cocaine abuse (in sustained remission).  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
55.

By a rating decision of September 1997, the RO granted 
service connection for PTSD and indicated that a disability 
rating of 30 percent was warranted.  

In October 2000, the RO contacted the veteran to inform him 
that a VA examination would be ordered to determine his 
current level of disability.  That examination was conducted 
in October 2000 all records were reviewed prior to the 
evaluation.  The veteran reported that he had married in 
February 2000, and that he had been in a relationship with 
his wife for two years.  He indicated that he had a good deal 
of contact with her family.  He reported that he had been 
employed in the laundry at the Highland Drive VAMC since 
December 1998.  He denied significant problems with coworkers 
and superiors, but admitted to some irritability with 
coworkers when they talked about combat.  He indicated that 
he shared household tasks with his wife and saw to his 
grooming and hygiene on a daily basis.  He reported some 
difficulty in falling and remaining asleep, but that he was 
able to get about 5 hours of sleep per night.  The examiner 
noted that the veteran had received inpatient treatment for 
addiction in 1995, which was followed by outpatient 
treatment.  He also noted that he had provided treatment to 
the veteran through the Substance Use PTSD Team in 1996 and 
1997.  The veteran reported that he had not received any 
psychiatric treatment or taken psychotropic medication since 
his last session with the examining psychologist in October 
1997, stating that he felt that he was doing well enough on 
his own.  On mental status examination, the veteran was well 
oriented, cooperative, and relevant.  His mood was noted as 
being slightly depressed, and his score on the Beck 
Depression Inventory indicated a mildly depressed mood.  His 
affect was slightly restricted.  He indicated that he felt 
discouraged about the future and was less interested in 
others then he used to be.  He also indicated that he had 
difficulty making decisions.  He reported a lack of 
motivation and noted that he fatigued more easily.  He denied 
suicidal ideation and history of suicide attempts, and also 
denied psychotic symptoms.  The examiner noted that the 
veteran's insight and judgment appeared to be good, and that 
his recent and remote memories were grossly intact.  
Concentration appeared to be adequate with regard to 
performing daily tasks and performing employment tasks.  
Diagnosis was PTSD, chronic, mild.  The examiner assigned a 
GAF score of 60, and noted that the score was solely based on 
the veteran's PTSD.  The examiner summarized his report by 
noting that the veteran reported that he was maintaining in 
the community fairly well and had not felt the need for 
psychiatric treatment since October of 1997.  The examiner 
also noted that the veteran had reported continuing symptoms 
of his PTSD, but that his symptoms were in the mild rather 
than the moderate range.

Based on the October 2000 examination, the RO determined that 
the veteran's disability rating for PTSD would be continued 
at 30 percent. 

II.  Analysis

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claim, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-12 (1991).  The Act 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to the claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher 
evaluation for PTSD.  The RO provided the veteran with a 
current VA examination to determine the degree of severity of 
the disability.  There is no indication that there are 
relevant medical records available that would support the 
veteran's claim and are not of record.  We note that the 
veteran, during his October 2000 VA examination, gave a 
history of VA inpatient treatment for substance abuse in 
1995.  The examining psychologist also noted that the veteran 
had been treated in 1996 and 1997.  Treatment notes from 1995 
through 1997 are not of record.  However, for reasons 
discussed below, the Board finds that this evidence is not 
necessary to the determination of the issue before it.  In 
sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board's deciding this claim without first affording the 
RO the opportunity to consider it in light of the VCAA. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  See Schafrath 
v. Derwinski, supra.  However, the present level of 
disability is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.

A 30 percent disability evaluation is warranted when there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent disability evaluation is appropriate 
when there is evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. § 4.130, Diagnostic Code 9411.

Upon a review of the evidence of record, the Board is unable 
to find that a rating in excess of 30 percent is warranted.  
In fact, the clinical record reflects an improvement in the 
veteran's level of functioning.  The October 2000 VA 
examination report indicates that the veteran has received no 
psychiatric treatment since October 1997.  He stated that he 
has not been on any psychiatric medication or in therapy 
since then because he felt that he was doing well enough on 
his own.  He indicated that he has no significant problems at 
work with coworkers and his superiors.  He married in 
February of 2000, and reported only minor disagreements with 
his wife.  Further, the veteran reported that he was 
maintaining in the community fairly well.  The examiner found 
the veteran's reported PTSD symptoms to be in the mild rather 
than moderate range, and assigned a GAF score of 60, noting 
the increase over the GAF score assigned in August 1997.  
Thus, the record does not reflect that the veteran's 
symptomatology has affected his occupational and social 
functioning to the level contemplated by the criteria for a 
higher disability evaluation. 

As noted above, the veteran reported both inpatient and 
outpatient treatment for substance abuse at his October 2000 
VA examination.  However, records of such treatment are 
unlikely to preponderate in favor of the veteran.  The 
identified treatment from 1995 to 1997 predates the veteran's 
claim for an increased rating by three years.  He has not 
contended that there was a worsening of his PTSD symptoms 
during that period.  Further, the veteran reported during his 
October 2000 examination that he had received no treatment 
since October 1997 because he felt it was unnecessary. Though 
additional documentation might be probative of symptoms not 
demonstrated in the current record, the evidence before us 
clearly establishes that the veteran, at the time of the most 
recent examination and at all times since he filed his claim 
for an increased disability rating, was not impaired to a 
level that would require a disability rating of 50 percent.  
The Board therefore finds that no useful purpose would be 
served in remanding this matter to obtain the aforementioned 
treatment records.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The U.S. Court of Appeals 
for Veterans Claims has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

The Board finds that the veteran's symptomatology more nearly 
approximates the diagnostic criteria for a 30 percent 
disability evaluation than those for a 50 percent evaluation.  
The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The 
preponderance of the medical evidence is against the 
veteran's claim.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, the record reflects that the veteran 
has not required frequent periods of hospitalization for the 
disability at issue and that the manifestations of the 
disability are not unusual or exceptional.  In sum, there is 
no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.  


ORDER

An increased rating for PTSD is denied.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals



 

